[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ANSWER TO MOTION FOR ARTICULATION
1) The amount of the alimony arrears accumulated between the date of the pendente lite hearing and November 9, 1993.
    Answer. $4700. This shall be paid off at the rate of $50. per week commencing immediately.
2) The amount of weekly child support based on the defendant's earnings at the time of the judgment.
    Answer. Based on the latest Financial Affidavit the court has, the amount of weekly child support is $142.
3) How (and if) the alimony order is to fluctuate with the fluctuation in payment on the variable rate mortgage. CT Page 3286
    Answer. The plaintiff is ordered to advise the defendant if the mortgage rate changes from time to time. Thereafter, the parties shall confer on a change in the alimony order to parallel the mortgage rate change. If an agreement can not be reached, the court, on motion, will enter any order necessary.
4) Add the specific health insurance language required by defendant's health insurer.
    Answer. Paragraph 4 on page 5 of the court's Memorandum of Decision is amended to include the following language: "the provisions of CGS 46b-84c shall apply, and the parties expressly authorize their respective carriers to provide copies and all documentation, including Explanation of Benefits regarding claims to the other party, and hereby expressly authorize payment to the party who is entitled to same, e.g. the party who has paid the provider."
THOMAS J. O'SULLIVAN, TRIAL REFEREE